                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

 THE TRAVELERS INDEMNITY
 COMPANY,

                        Plaintiff,

                        v.
                                                        CAUSE NO.: 4:17-CV-86-TLS-JEM
 BRITTANY M. JOHNSON,

                   Defendant.
 ______________________________________
 BRITTANY M. JOHNSON,
               Counter-Claimant,
                          v.
 THE TRAVELERS INDEMNITY
 COMPANY,
               Counter-Defendant.


                                     OPINION AND ORDER

       This matter is before the Court on Travelers’ Motion to Dismiss Count II and to Strike

Portions of Counts I and III [ECF No. 24], filed on January 18, 2018. In relevant part, Travelers

argues that an insurance provider, under Indiana law, does not breach the obligation of good faith

and fair dealing that it owes to its insured when it merely acts negligently. The Court agrees with

this argument. As such, for the reasons stated below, Travelers’ Motion to Dismiss is

GRANTED.

                                        BACKGROUND

       On April 27, 2008, Brittany M. Johnson was injured in a vehicular collision involving a

semi-truck. See Def.’s Countercl., p. 10, ECF No. 19. Kimiel Horn was the operator of the truck,
and he was employed by Sandberg Trucking, Inc. Id. at 9. Both Horn and Sandberg Trucking

were insured by the Travelers Indemnity Company (Travelers). Id. As a result of the collision,

Johnson suffered serious injuries such as severe traumatic brain injury, multiple skull fractures,

multiple fractured ribs, scarring across her forehead, and deafness in her left ear. Id. at 11. John

Pinckney, an expert with significant experience in truck safety, later issued an affidavit in which

he concluded that Horn’s actions caused or substantially contributed to the crash. Id. at 12.

Various doctors also prepared written reports which detailed the serious injuries that Johnson

suffered. Id.

        Following the crash, Johnson sued both Horn and Sandberg Trucking in state court. Id.

Upon filing suit, Travelers took exclusive possession and control of the defense and all

settlement negotiations. Id. On numerous occasions during the state court litigation, Johnson

requested that Travelers pay its $1,000,000 policy limit in exchange for Horn’s full release from

liability. Id. at 13. In every instance, Travelers rejected Johnson’s demand and exposed its

insured, Horn, to an excess verdict. Id. Throughout the negotiation process, Travelers responded

with offers ranging from $75,000 to $150,000—all of which were rejected by Johnson. Id. at 14.

Ultimately, the case proceeded to trial in February 2016, and a jury returned a $7,100,000 verdict

in favor of Johnson. Id. at 15. Horn was responsible for $2,130,000 of the verdict. Id. On October

13, 2017, Horn assigned to Johnson his right to sue Travelers. Id. at 16.

        On November 2, 2017, Travelers filed a Complaint for Declaratory Judgement [ECF No.

1] against Johnson in this Court, alleging that it should be relieved of any future responsibility

because it had paid Johnson the full amount of the insurance policy and statutory interest.

Compl. for Declaratory J. ¶ 21. On December 21, 2017, Johnson filed an Answer and

Counterclaim [ECF No. 19]. Johnson responded that Travelers’ request for declaratory judgment



                                                  2
should be denied and brought counterclaims alleging declaratory judgment (Count I), negligent

failure to settle (Count II), bad faith failure to settle (Count III), and breach of contract (Count

IV). Answer and Countercl. at 9–18.

        On January 18, 2018, Travelers filed the instant Motion to Dismiss in relation to the

Counterclaim, seeking to dismiss Count II in its entirety and to dismiss Counts I and III to the

extent that Counts I and III are based upon negligence. Travelers does not seek to dismiss Count

IV of the Counterclaim. This Motion is fully briefed and ripe for ruling.

                                         LEGAL STANDARD

        “A Rule 12(b)(6) motion challenges the sufficiency of the complaint itself.” Bonnstetter

v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016). “To survive a motion to dismiss under

Rule 12(b)(6), the [counterclaim] must provide enough factual information to ‘state a claim to

relief that is plausible on its face’ and ‘raise a right to relief above the speculative level.’”

Camasta v. Jos. A. Banks Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court presumes that all well-pleaded

allegations are true, views these well-pleaded allegations in the light most favorable to the

plaintiff, and accepts as true all reasonable inferences that may be drawn from the allegations.

Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). “While a [counterclaim]

attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

[counterclaimant’s] obligation to provide the grounds of [her] entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Bonnstetter, 811 F.3d at 973 (quoting Twombly, 550 U.S. at 555).




                                                    3
                                                 ANALYSIS

        Travelers argues that, under Indiana law, an insurance provider does not breach the

obligation of good faith and fair dealing that it owes to its insured when it merely acts

negligently. In support of this argument, Travelers relies on Erie Insurance Co. v. Hickman by

Smith, 622 N.E.2d 515, 517 (Ind. 1993) and the body of caselaw arising from it. In contrast,

relying upon Anderson v. St. Paul Mercury Indemnity Co., 340 F.2d 406, 407 (7th Cir. 1965),

Johnson argues that an insurance provider breaches the obligation of good faith and fair dealing

that it owes to its insured when it either acts negligently or in bad faith. 1 For the reasons stated

below, the Court concludes as a matter of Indiana law that an insurance provider does not breach

the obligation of good faith and fair dealing that it owes to its insured when it merely acts

negligently. As such, Travelers’ Motion to Dismiss is granted.

A.      Controlling Law in Diversity Cases

        When resolution of an issue depends upon state law, courts must apply the law that would

be applied by the state supreme court. Goetzke v. Ferro Corp., 280 F.3d 766, 773 (7th Cir. 2002).

When an issue of state law has not been addressed by the state supreme court, a federal court

sitting in diversity must deduce, as closely as possible, how the state supreme court would rule.

Hinc v. Lime-O-Sol Co., 382 F.3d 716, 720 (7th Cir. 2004) (citing Allstate Ins. Co. v. Menards,

Inc., 285 F.3d 630, 636–37 (7th Cir. 2002)). “If the state supreme court has not spoken on a

particular issue, then decisions of the intermediate appellate court will control ‘unless there are

persuasive indications that the state supreme court would decide the issue differently.’” BMD

Contractors, Inc. v. Fid. and Deposit Co. of Md., 679 F.3d 643, 648 (7th Cir. 2012) (quoting



1
 The Court notes that Johnson does not argue that portions of Count II state a claim based upon bad faith.
Accordingly, any potential argument on this issue is waived. Moreover, because Travelers does not challenge Count
IV, the Court does not address the applicable standard for breach of contract claims.

                                                        4
Research Sys. Corp. v. IPSOS Publicité, 276 F.3d 914, 925 (7th Cir. 2002)); see also S. Ill.

Riverboat Casino Cruises, Inc. v. Triangle Insulation and Sheet Metal Co., 302 F.3d 667, 674

(7th Cir. 2002). Finally, if there are no directly applicable decisions, then a court may consult

relevant state precedents, analogous decisions, considered dicta, academic works, and any other

reliable source that would indicate how the state supreme court would rule. BMD Contractors,

679 F.3d at 648. However, when the United States Court of Appeals for the Seventh Circuit has

addressed an issue of state law, a district court is bound by the following framework:

       In a hierarchical system, decisions of a superior court are authoritative on inferior courts.
       Just as the court of appeals must follow decisions of the Supreme Court whether or not
       we agree with them, so district judges must follow the decisions of this court whether or
       not they agree. A decision by a state’s supreme court terminates the authoritative force of
       our decisions interpreting state law, for under Erie our task in diversity litigation is to
       predict what the state’s highest court will do. Once the state’s highest court acts, the need
       for prediction is past. But decisions of intermediate state courts lack similar force; they,
       too, are just prognostications. They could in principle persuade us to reconsider and
       overrule our precedent; assuredly they do not themselves liberate district judges from the
       force of our decisions.

Reiser v. Residential Funding Corp., 380 F.3d 1027, 1029 (7th Cir. 2004) (internal citations

omitted).

B.     History of the Duty of an Insurer to Deal with its Insured in Good Faith

       Turning to Indiana law, this Court’s analysis begins with Flint & Walling Manufacturing

Co. v. Beckett, 79 N.E. 503, 504 (Ind. 1906), in which the owner of a barn brought an “action to

recover damages for an injury to his barn and the contents thereof, owing to the fact that

[defendant] constructed a windmill thereon in such an insufficient manner that it fell.” The

complaint was based upon a theory of negligence. See id. at 504–05. On appeal, the defendant

argued that the plaintiff’s cause of action “could only be enforced by an action on the contract




                                                  5
for a breach thereof.” Id. at 505. The Indiana Supreme Court disagreed, concluding that the

plaintiff’s cause of action could arise both under a theory of contract law or tort law. Id.

         In Anderson, in 1965, the Seventh Circuit Court of Appeals relied on the holding in Flint

& Walling Manufacturing Co. In Anderson, Leon Allison sued James T. Goldsberry for personal

injuries arising from a vehicle collision. 340 F.2d at 407. The jury awarded damages in the

amount of $75,000. Id. Goldsberry was insured by St. Paul Mercury Insurance Company, which

paid the policy limit of $15,000. Id. Goldsberry was unable to pay the remaining judgment, and

he filed for bankruptcy. Id. The bankruptcy trustee sued the insurance company for its failure to

settle Allison’s claims within the policy limits. Id. Specifically, the trustee alleged that the

company failed to settle within the policy limits of the insurance contract negligently, in bad

faith, and with willfulness or gross negligence. Id. A jury found for the trustee on the claim of

negligence, but rejected the other claims. On appeal, the Seventh Circuit dealt with the following

issue:

         [U]nder Indiana law what standard of conduct is required of a liability insurer in its defense
         of a claim against its assured? To hold an insurer liable beyond policy limits is it sufficient
         to prove mere negligent conduct in defending the claim or, is it required that the insurer be
         proved guilty of bad faith or fraud?

Id. at 408. In resolving this issue, the court relied upon Flint & Walling Manufacturing Co. and

reasoned as follows:

         [A]lthough admittedly not directly on point, the Trustee cites and relies on Flint and
         Walling Mfg. Co. v. Beckett, 167 Ind. 491, 79 N.E. 503, 12 L.R.A.N.S., 924, a 1906
         Supreme Court of Indiana case. Distinguishable in that no specific mention is made of the
         liability insurer-insured situation, the court did, however, clearly enunciate and approve
         the more generic legal proposition that suit in tort may be brought for the negligent
         performance of a duty, notwithstanding that the duty in part results from a contract.

                 This general expression by the Indiana Supreme Court in Flint & Walling Mfg. Co.,
         buttressed by the absence of any decision even suggesting the possibility of a contrary
         view, convinces us that . . . Indiana . . . is a negligence as well as a bad faith state and not
         just a bad faith state.

                                                    6
Id.

           Subsequently, the rationale of Anderson has been cited with approval. In 1972, the

Indiana Court of Appeals relied upon Anderson’s holding for the proposition that “a suit in tort

could be brought for the negligent performance by the insurer of the duty to use due care in

settlement of a claim.” Bennett v. Slater, 289 N.E.2d 144, 146 (Ind. Ct. App. 1972) (citing

Anderson, 340 F.2d at 406). As recently as 1990, the Seventh Circuit relied upon Anderson for

the statement that, “[u]nder Indiana law, an insurer is liable to its insured for a judgment

exceeding policy limits when the insurer, who has exclusive control of defending and settling the

suit, refuses, in negligence or bad faith, to settle within policy limits.” Certain Underwriters of

Lloyd’s and Cos. Subscribing to Excess Aviation Liab. Ins. Policy No. FL-10959 A & B v. Gen.

Accident Ins. Co. of Am., 909 F.2d 228, 231 (7th Cir. 1990) (citing Bennett, 289 N.E.2d at 146;

Anderson, 340 F.2d at 408). However, in 1993, the underlying foundation of Anderson was

undercut by the Indiana Supreme Court’s decision of Hickman and the body of caselaw arising

from it.

           In Hickman, the insureds filed a lawsuit against the Erie Insurance Company for breach

of contract. 622 N.E.2d at 517. The jury found for the insureds and awarded both compensatory

and punitive damages. Id. The insurance company appealed, arguing that there was insufficient

evidence to support the imposition of punitive damages. Id. at 517, 520. The Indiana Supreme

Court granted transfer to “reaffirm the existence of a duty that an insurer deal in good faith with

its insured, and to recognize a cause of action in tort for the breach of that duty.” Hickman, 622

N.E.2d at 517. Although the court did not determine the precise extent of an insurer’s duty to

deal in good faith, it observed that the duty of an insurer includes “the obligation to refrain from

(1) making an unfounded refusal to pay policy proceeds; (2) causing an unfounded delay in

                                                   7
making payment; (3) deceiving the insured; and (4) exercising any unfair advantage to pressure

an insured into a settlement of his claim.” Id. at 519. However, the Indiana Supreme Court

limited the scope of this new tort claim as follows:

                  We also note that this new cause of action does not arise every time an insurance
        claim is erroneously denied. For example, a good faith dispute about the amount of a valid
        claim or about whether the insured has a valid claim at all will not supply the grounds for
        a recovery in tort for the breach of the obligation to exercise good faith. This is so even if
        it is ultimately determined that the insurer breached its contract. That insurance companies
        may, in good faith, dispute claims, has long been the rule in Indiana. . . . Similarly, the lack
        of diligent investigation alone is not sufficient to support an award. On the other hand, for
        example, an insurer which denies liability knowing that there is no rational, principled basis
        for doing so has breached its duty.

Id. at 520 (internal citations omitted).

        The rationale of Hickman has been reaffirmed in several cases from the Indiana Supreme

Court. In Freidline v. Shelby Insurance Co., 774 N.E.2d 37, 38–40 (Ind. 2002), the plaintiffs

sued the owner of a building because they were sickened by toxic fumes. The owners of the

building notified their insurance provider, but the insurance provider refused to defend or

indemnify the building owners. Id. at 39. The building owners filed a third-party complaint

against their insurance provider seeking to enforce their rights under the insurance policy. Id.

The building owners also alleged that the denial of coverage was done in bad faith. Id. At the

summary judgment stage, the trial court concluded that (1) the plaintiffs’ claims were excluded

from coverage due to the pollution exclusion in the insurance policy and (2) the insurance

company did not act in bad faith. Id. The Indiana Court of Appeals reversed. Id. On appeal, the

Indiana Supreme Court agreed that the insurance company was required to defend and indemnify

the building owners, but it affirmed the trial court’s grant of summary judgment as to bad faith.

Id. at 40–43. Regarding bad faith, the Indiana Supreme Court recognized the holding in Hickman

that an insurer has a legal duty to deal in good faith with its insured. Id. at 40 (citing Hickman,



                                                   8
622 N.E.2d at 518). The court elaborated that “an insurer that denies liability knowing there is no

rational, principled basis for doing so has breached its duty. To prove bad faith, the plaintiff must

establish, with clear and convincing evidence, that the insurer had knowledge that there was no

legitimate basis for denying liability.”2 Id. (citation omitted). Turning to the merits, the court

reasoned that the pollution exclusion provided “a rational, principled basis for denying liability.”

Id. at 42. Based upon this, the court concluded as follows:

        Inasmuch as we find there is a rational basis for [the insurance company’s] actions, and
        [the insurance company] supports its position with good faith legal argument, the [building
        owners] have failed to establish by clear and convincing evidence that [the insurance
        company] breached its duty to act in good faith. Thus, the trial court correctly entered
        summary judgment in favor of [the insurance company] on this issue.

Id. at 42–43.

        In Monroe Guaranty Insurance Co. v. Magwerks Corp., 829 N.E.2d 968 (Ind. 2005), the

Indiana Supreme Court again relied on the holding in Hickman. In Magwerks, the roof of a

building suffered significant damage. Id. at 971. The owner of the building submitted a claim to

its insurance provider, but the insurance provider denied coverage after citing to several

conflicting policy exclusions. Id. The owner of the building sued its insurance provider for

breach of contract and lack of good faith and fair dealing. Id. At the summary judgment stage,

the trial court concluded that the policy exclusions did not apply, and the case proceeded to a

jury trial on the issue of contract damages and on the claim for breach of good faith and fair

dealing. Id. Ultimately, the jury awarded the building owner $1,100,000 in contract damages and

$4,000,000 in punitive damages. Id.




2
 Further, this quote from Freidline has recently been cited with approval by the Indiana Supreme Court. See
Wellpoint, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburg, 29 N.E.3d 716, 727 (Ind. 2015); Inman v. State Farm Mut.
Auto Ins. Co., 981 N.E.2d 1202, 1207 (Ind. 2012).

                                                         9
       On transfer to the Indiana Supreme Court, the insurance provider argued, among other

things, that the award of punitive damages was not supported by the facts. Id. at 975. The insured

argued “that the duty to deal in good faith includes also the ‘manner of handling the claim.’” Id.

at 976. The court rejected the insured’s argument and explicitly declined “to expand on the

extent of the duty an insurer owes its injured [sic] beyond those we have already expressed in

Hickman.” Id. at 976. However, the court reframed the insured’s argument as whether the

insurance provider’s “conduct leading up to and including the issuance of the denial letter rose to

the level of bad faith. . . . If so, then a jury could reasonably have reached the conclusion that

[the insurance provider’s] conduct amounted to ‘an unfounded refusal to pay policy proceeds.’”

Id. (citing Hickman, 622 N.E.2d at 519). Based upon the record in the case, the court affirmed

the jury’s award of punitive damages. Id. at 976–77.

       Following Hickman, the Indiana Court of Appeals has explicitly concluded that mere

negligence is not sufficient to constitute a breach of an insurance company’s duty to deal in good

faith with its insured. See Pearman v. Stewart Title Guar. Co., 108 N.E.3d 342, 348 (Ind. Ct.

App. 2018) (“Poor judgment or negligence do not amount to bad faith; the additional element of

conscious wrongdoing must also be present. Thus, [a] finding of bad faith requires evidence of a

state of mind reflecting dishonest purpose, moral obliquity, furtive design, or ill will.” (quoting

Missler v. State Farm Ins. Co., 41 N.E.3d 297, 302 (Ind. Ct. App. 2015))); Allstate Ins. Co. v.

Fields, 885 N.E.2d 728, 732 (Ind. Ct. App. 2008) (“Poor judgment or negligence do not amount

to bad faith; the additional element of conscious wrongdoing must also be present.” (quoting

Lumbermens Mut. Cas. Co. v. Combs, 873 N.E.2d 692, 714 (Ind. Ct. App. 2007))); State Farm

Mut. Auto. Ins. Co. v. Noble, 854 N.E.2d 925, 933 (Ind. Ct. App. 2006) (“Bad faith ‘amounts to

more than bad judgment or negligence. Bad faith involves the conscious doing of wrong because



                                                  10
of dishonest purpose or moral obliquity. It contemplates a state of mind operating with furtive

design or ill will.’” (quoting Johnston v. State Farm Mut. Auto. Ins. Co., 667 N.E.2d 802, 805

(Ind. Ct. App. 1996))); see also Missig v. State Farm Fire & Cas. Co., 998 N.E.2d 216, 229 (Ind.

Ct. App. 2013) (“To prove bad faith, the plaintiff must establish by clear and convincing

evidence that the insurer had knowledge that there was no legitimate basis for denying

liability.”).

C.      No Claim for Negligent Failure to Settle a Claim Under Indiana Tort Law

        Under Indiana law, an insurance provider does not breach the obligation of good faith

and fair dealing that it owes to its insured when it merely acts negligently. See Hickman, 622

N.E.2d at 519–520; Freidline, 774 N.E.2d at 40. As such, there is no cause of action in tort for

negligently failing to settle a claim within the policy limits of an insurance contract. In Hickman,

the Indiana Supreme Court recognized “a cause of action in tort” for the breach of an insurer’s

duty of good faith and fair dealing that it owes to its insured. Hickman, 622 N.E.2d at 517. The

Hickman court declined to determine the precise extent of an insurer’s duty of good faith, but, as

noted above, it observed that the duty of an insurer includes “the obligation to refrain from (1)

making an unfounded refusal to pay policy proceeds; (2) causing an unfounded delay in making

payment; (3) deceiving the insured; and (4) exercising any unfair advantage to pressure an

insured into a settlement of his claim.” Id. at 519 (emphasis added). The Indiana Supreme Court

did not conclude that an insurer breaches the duty that it owes to its insured when it merely fails

to act as a reasonable person would under the circumstances. See id. Moreover, the Indiana

Supreme Court limited this new tort as follows:

                We also note that this new cause of action does not arise every time an insurance
        claim is erroneously denied. For example, a good faith dispute about the amount of a valid
        claim or about whether the insured has a valid claim at all will not supply the grounds for
        a recovery in tort for the breach of the obligation to exercise good faith. This is so even if

                                                  11
        it is ultimately determined that the insurer breached its contract. . . . Similarly, the lack of
        diligent investigation alone is not sufficient to support an award. On the other hand, for
        example, an insurer which denies liability knowing that there is no rational, principled basis
        for doing so has breached its duty.

Id. at 520 (citations omitted and emphasis added). Furthermore, as mentioned above, the Indiana

Supreme Court has declined “to expand on the extent of the duty an insurer owes its injured [sic]

beyond those we have already expressed in Hickman.” Magwerks Corp., 829 N.E.2d at 976.

        Moreover, within the context of an insurer’s duty to deal in good faith with its insured,

the Indiana Supreme Court has framed the issue as whether an insurer’s conduct amounted to

bad faith, not mere negligence. See Freidline, 774 N.E.2d at 40 (“[A]n insurer that denies

liability knowing there is no rational, principled basis for doing so has breached its duty. To

prove bad faith, the plaintiff must establish . . . that the insurer had knowledge that there was no

legitimate basis for denying liability.” (citation omitted and emphasis added)); Magwerks Corp.,

829 N.E.2d at 977 (framing the issue as whether the insurance provider’s “conduct leading up to

and including the issuance of the denial letter rose to the level of bad faith” and, “[i]f so, then a

jury could reasonably have reached the conclusion that [the insurance provider’s] conduct

amounted to ‘an unfounded refusal to pay policy proceeds’” (quoting Hickman, 622 N.E.2d at

519)); see also Inman, 981 N.E.2d at 1207 (“There is little question that it is difficult for the

insured plaintiff to prove bad faith. It is a fact-intensive inquiry providing little certainty as to a

plaintiff’s probability of success.”).

        Therefore, based upon these decisions of the Indiana Supreme Court, the Court concludes

that there is no cause of action in tort for negligently failing to settle a claim within the policy

limits of an insurance contract.




                                                   12
D.      Pre-Hickman Seventh Circuit Caselaw

        Based on the Indiana Supreme Court’s analysis in Hickman and its progeny, the Seventh

Circuit’s reasoning in Anderson and Certain Underwriters is no longer authoritative. While

Anderson and Certain Underwriters are procedurally on point with the instant case, they were

decided prior to the Indiana Supreme Court’s decision in Hickman and the body of case law

which has arisen from it. More importantly, the Indiana Supreme Court’s reasoning in Hickman

and its progeny contradicts the Seventh Circuit’s analysis in Anderson and Certain Underwriters.

Compare Hickman, 622 N.E.2d at 519–20 (“We also note that this new cause of action does not

arise every time an insurance claim is erroneously denied.”), Freidline, 774 N.E.2d at 39–40

(concluding that “an insurer that denies liability knowing there is no rational, principled basis for

doing so has breached its duty” and that “to prove bad faith, the plaintiff must establish, with

clear and convincing evidence, that the insurer had knowledge that there was no legitimate basis

for denying liability”), and Magwerks Corp., 829 N.E.2d at 977 (noting that “the question is

whether [the insurance provider’s] conduct leading up to and including the issuance of the denial

letter rose to the level of bad faith”), with Anderson, 340 F.2d at 409 (“Indiana . . . is a

negligence as well as a bad faith state and not just a bad faith state.”), and Certain Underwriters,

909 F.2d at 231 (“Under Indiana law, an insurer is liable to its insured for a judgment exceeding

policy limits when the insurer . . . refuses, in negligence or bad faith, to settle within policy

limits.”).

        Finally, the Anderson court was deciding a novel issue of Indiana law without the benefit

of a directly applicable decision from the Indiana Supreme Court. See Anderson, 340 F.2d at

408–09. In the absence of such direct authority, the Seventh Circuit relied upon Flint & Walling

Manufacturing Co., which was a 1906 case where the Indiana Supreme Court held that tort



                                                  13
liability could be alleged for the negligent construction of a windmill when the common-law

obligation arose out of a contract. See Flint & Walling Mfg. Co., 79 N.E. at 505. Certainly, the

doctrine espoused in Flint & Walling Manufacturing Co. remains good law within the context of

a contract for labor. See, e.g., Benge v. Miller, 855 N.E.2d 716, 719 (Ind. Ct. App. 2006); Homer

v Burman, 743 N.E.2d 1144, 1147 (Ind. Ct. App. 2001). However, unlike the Seventh Circuit in

Anderson, the Indiana Supreme Court in Hickman did not use the analogy of undertaking a

project in a “workmanlike manner” to describe the relationship between an insurer and its

insured. See Hickman, 622 N.E.2d at 518–19. Instead, the Hickman court established tort liability

within the insurance context based upon (1) the relationship between the insurer and the insured,

(2) the reasonable foreseeability of harm to the insured, and (3) public policy concerns. Id.

Moreover, the Anderson court’s earlier decision had relied upon the general principles espoused

in Flint & Walling Manufacturing Co. because there was an “absence of any decision even

suggesting the possibility of a contrary view . . . .” Anderson, 340 F.2d at 409. However, as

demonstrated above, there is now a body of caselaw which has expressed the contrary view—

namely, that an insurance provider does not breach its duty of good faith and fair dealing when it

only acts negligently. If the Anderson court had the benefit of Hickman and its progeny, it would

almost certainly have reached a different result.

       For the reasons stated above, based on the Indiana Supreme Court’s analysis in Hickman

and its progeny, the Seventh Circuit’s reasoning in Anderson and Certain Underwriters is no

longer authoritative. See Reiser, 380 F.3d at 1029. As such, based upon the procedural posture of




                                                    14
this case, the Court must follow the modern precedent established by the Indiana Supreme Court.

See Goetzke, 280 F.3d at 773.

E.     Johnson Fails to Distinguish Hickman

       Trying to avoid dismissal of her tort claims based on negligence, Johnson argues that the

rationale of Hickman is only applicable when a party is seeking punitive damages. Put another

way, Johnson argues that the tort of negligence will support an award of compensatory damages,

while bad faith is required to support an award of punitive damages. The Court is unpersuaded.

First, Johnson does not cite any caselaw from the Indiana Supreme Court or the Indiana Court of

Appeals which recognizes this purported distinction. Second, in the context of an insurer’s duty

of good faith and fair dealing with its insured, the Indiana Supreme Court has limited tort

liability to bad faith, not mere negligence. See Freidline, 774 N.E.2d at 40; Hickman, 622 N.E.2d

at 520. Accordingly, this argument fails.

       Johnson also notes that Hickman “is a case where the insured was suing the insurance

company to recover funds personally because the insurance company refused to make a payment

to the insured.” Resp. to Mot. to Dismiss, p. 5, ECF No. 28 (emphasis in original). Johnson

elaborates that “[t]he present case is a case where Kimiel Horn, the insured, by his assignee, is

suing his insurance company because they failed to settle within the policy limits with a 3 rd

party, Brittany Johnson, who now has an excess verdict against Kimiel Horn.” Id. Johnson

argues that this “difference is significant” because “the refusal to pay an insured’s claim in a first

party case, as in [Hickman], does not jeopardize or deplete the insured[’s] existing assets.

Conversely, when an insurance company negligently refused to pay a 3 rd party claim, as in this

case, the insured[’s] existing assets are at risk.” Id. However, Johnson does not cite any caselaw

which recognizes this purported distinction between an insured and an assignee. Further, “a valid



                                                 15
assignment gives the assignee neither greater nor lesser rights than those held by the assignor.

Unless a contrary intent is shown, the assignee stands in the shoes of the assignor.” Pettit v.

Pettit, 626 N.E.2d 444, 447 (Ind. 1993) (internal citations omitted). Finally, when assignees have

pursued bad faith claims against an insurance provider, the Indiana Court of Appeals has held

insureds and assignees to the same legal standards. See Allstate Ins. Co. v. Axsom, 696 N.E.2d

482, 484–85 (Ind. Ct. App. 1998); Economy Fire & Cas. Co. v. Collins, 643 N.E.2d 382, 383–85

(Ind. Ct. App. 1994). Therefore, Johnson fails to demonstrate that an assignee is held to a

different legal standard than an insured.

                                            CONCLUSION

        Therefore, as a matter of Indiana tort law, an insurance provider does not breach its duty

of good faith and fair dealing that it owes to its insured when it negligently fails to settle a claim

within policy limits. As such, Travelers Indemnity Company’s Motion to Dismiss Count II and

to Strike Portions of Counts I and III [ECF No. 24] is GRANTED. Count II of Johnson’s

Counterclaim [ECF No. 19] is DISMISSED. Counts I and III of Johnson’s Counterclaim [ECF

No. 19] are DISMISSED to the extent that they are premised upon a theory of negligence. The

Counterclaim remains pending as to the other claims in Counts I and III and as to the breach of

contract claim in Count IV.

       SO ORDERED on February 18, 2020.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  16
